Citation Nr: 1506432	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-08 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart murmur.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to February 1971, including a tour in the Republic of Vietnam from August 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to service connection for a heart murmur and hypertension.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has reviewed the claims file and finds that remand is required to obtain medical opinions necessary to decide the claims.  Specifically, the Board requires medical opinion evidence as to whether the physiological systolic heart murmur noted on entrance examination in January 1967 was a congenital defect or disease and whether any such defect was subject to a superimposed disease or injury during active military service.  

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the veteran may bring a claim for aggravation of that disability.  In that case, section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen, 19 F.3d at 1417.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  38 C.F.R. § 4.22.

The provisions of 38 C.F.R. § 4.9 make a distinction between congenital and acquired defects.  Service connection for a congenital or developmental defect is precluded by 38 C.F.R. §§ 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects are defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or developmental defects may be service-connected where a superimposed disease or injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.  A disease may be defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  Id.  

The Board also requires a medical opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease associated with presumed exposure to herbicides, including Agent Orange, in Vietnam.

Before arranging to provide the Veteran's claims file to a cardiologist, the AOJ should also obtain ongoing treatment records from the Alexandria VA Medical Center (VAMC) dated from September 2013 to the present related to evaluation and treatment for any heart and cardiovascular disabilities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Alexandria VAMC ongoing records of evaluation and treatment for any heart and cardiovascular disabilities dated from September 2013 to the present.

2.  Thereafter, provide the Veteran's entire claims file, including access to the records associated with the Virtual VA and Veterans Benefits Management System (VMBS) electronic files, and a complete copy of this Remand to a cardiologist to obtain opinions concerning the claimed heart murmur and hypertension disabilities.  If an examination is deemed necessary to provide the requested opinions, then one should be scheduled.  

Following a review of the claims file, the cardiologist should respond to the following regarding the claimed heart murmur:
a) A physiological systolic heart murmur was noted on entrance examination in January 1967.  Explain whether such congenital or developmental heart murmur is a disease or defect, each of which is defined above.  
b) If the physiological heart murmur was a congenital or developmental defect, was such defect subject to a superimposed disease or injury during active military service?
c) If the physiological heart murmur is a congenital or developmental disease, was there was an increase in its severity during military service beyond its natural progress?  

After reviewing the claims file, the cardiologist should also respond to the following regarding hypertension:

a) Indicate whether it is at least as likely as not (a 50 percent or greater probability) that hypertension was caused or aggravated by the Veteran's service-connected coronary artery disease (rated as 30 percent disabling since August 2008 and as 60 percent disabling since March 2012).
b) If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

A complete rationale for each opinion expressed must be provided.

3.  After completion of the above, the AOJ should adjudicate the issues of entitlement to service connection for a heart murmur and hypertension.  If the benefits 

sought on appeal remain denied, the AOJ must furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




